Case 1:19-cv-07377-AT Document 53 Filed 04/20/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
BLENDI SAHITI, DOC #
DATE FILED: _ 4/20/2020
Plaintiff,
-against- 19 Civ. 7377 (AT)
TARENTUM, LTD, d/b/a Ulivo, FABIO ORDER

CAMARDI, and MANUELA CALABRESE,

 

Defendants.
ANALISA TORRES, District Judge:

 

The case management conference scheduled for April 27, 2020 is ADJOURNED to June
30, 2020, at 11:00 a.m. The conference will be conducted telephonically. The parties are
directed to call (888) 398-2342 or (215) 861-0674, and enter access code 5598827.

SO ORDERED.

Dated: April 20, 2020

New York, New York O}-

ANALISA TORRES
United States District Judge
